[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DEFENDANTS' MOTION FOR JUDGMENT OF DISMISSAL
Defendant moves for a judgment of dismissal on the ground CT Page 641 that the plaintiff in a malpractice case has failed to disclose an expert although 60 days have passed since the pleadings have been closed. The defendant misstates the practice book. Practice Book 220(D) provides that the disclosure of an expert by the plaintiff be made "within 60 days from the date the case is claimed to a trial list." At the time of the motion, the case had not been claimed for the trial list. Defendant's motion is dismissed.
JOSEPH B. CLARK, JUDGE